                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

KRISTA VIGIL,

               Plaintiff,

v.                                                              No. CV 20-632 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff Krista Vigil’s Motion to Reverse

and/or Remand (the “Motion”), (Doc. 24), filed February 26, 2021; Defendant

Commissioner Andrew Saul’s Brief in Response to Plaintiff’s Motion to Reverse and/or

Remand (the “Response”), (Doc. 26), filed April 27, 2021; and Ms. Vigil’s Reply in

Support of Motion to Reverse and/or Remand (the “Reply”), (Doc. 27), filed May 10,

2021.

        Ms. Vigil applied for disability insurance benefits on May 2, 2017, alleging

disability beginning July 21, 2015. (Administrative Record “AR” 39). In her application,

Ms. Vigil claimed she was limited in her ability to work due to acute and chronic

fibromyalgia, neuro-pseudotumor cerebri, acute and chronic depression, acute and

chronic anxiety, post traumatic right knee, facet hypotrophy in neck/spine, acute and

chronic fatigue, total knee replacement, high blood pressure and heartburn. (AR 118).

Ms. Vigil’s application was denied initially on January 11, 2018, and upon

reconsideration on April 17, 2018. (AR 116, 143). Ms. Vigil requested a hearing before

an Administrative Law Judge (“ALJ”), which was held on February 26, 2019, before ALJ
Jennifer M. Fellabaum. (AR 30-45).

       At the hearing, Ms. Vigil appeared with impartial Vocational Expert (“VE”)

Thomas A. Greiner but without legal counsel. (AR 30). ALJ Fellabaum issued her

decision on June 19, 2019, finding Ms. Vigil not disabled at any time between her

alleged disability onset date through the date of the decision. (AR 45). Ms. Vigil then

requested review of ALJ Fellabaum’s decision before the Appeals Council, which was

denied on May 21, 2020. (AR 1). Ms. Vigil now challenges ALJ Fellabaum’s June 19,

2019 decision denying her claim for disability insurance benefits. See (Doc. 24).

       In her Motion, Ms. Vigil argues ALJ Fellabaum erred in three respects: (1) she

failed to incorporate the state agency psychological consultants’ assessed limitations

with supervisors without explanation, (2) she failed to properly consider Dr. Murgula’s

medical opinions, and (3) she failed to consider Dr. Crotwell’s opinion that Ms. Vigil’s

“psychological status is likely connected with and exacerbates her experience of

physical health problems.” (Doc. 24 at 23-25). Ms. Vigil also argues the Court should

grant remand so that the Social Security Administration can consider the opinion of

treating source Jennifer Trujillo, PA-C, which was submitted at the Appeals Council

level. Id. at 25-26.

       The Court has reviewed the Motion, the Response, the Reply, and the relevant

law. Additionally, the Court has meticulously reviewed the administrative record.

Because ALJ Fellabaum erred in her failure to incorporate or explain her rejection of

Ms. Vigil’s limitations in interacting with supervisors, the Court finds Ms. Vigil’s Motion is

well-taken and shall be GRANTED, and this case shall be REMANDED to the

Commissioner for further proceedings consistent with this opinion.



                                              2
     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Hum. Servs., 961 F.2d 1495, 1497-98 (10th

Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. See Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. See Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s

review is limited to the Commissioner’s final decision. See 42 U.S.C. § 405(g) (2018).

Therefore, when the Appeals Council denies review, the ALJ’s decision becomes the

Commissioner’s final decision for purposes of judicial review. Threet v. Barnhart, 353

F.3d 1185, 1187 (10th Cir. 2003) (citing O’Dell v. Shalala, 44 F.3d 855, 858 (10th Cir.

1994)).

          “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Doyal, 331 F.3d at 760 (quoting Fowler v.

Bowen, 876 F.2d 1451, 1453 (10th Cir.1989)) (internal quotation marks omitted). An



                                              3
ALJ’s decision “is not based on substantial evidence if it is overwhelmed by other

evidence in the record or if there is a mere scintilla of evidence supporting it.” Langley,

373 F.3d at 1118 (quoting Bernal v. Bowen, 851 F.2d 297, 299 (10th Cir.1988)) (internal

quotation marks omitted). While the Court may not re-weigh the evidence or try the

issues de novo, its examination of the record must include “anything that may undercut

or detract from the ALJ’s findings in order to determine if the substantiality test has been

met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005) (citing Sisco v. United

States Dep't of Health and Human Servs., 10 F.3d 739, 741 (10th Cir.1993);

Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir.1994)). However, “[t]he possibility

of drawing two inconsistent conclusions from the evidence does not prevent [the ALJ]’s

findings from being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007) (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir.

2004)) (internal quotation marks omitted).

     II.    Applicable Law and Sequential Evaluation Process

       For purposes of disability insurance benefits, a claimant establishes a disability

when she is unable “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§ 404.1505(a). In order to determine whether a claimant is disabled, the Commissioner

follows a five-step sequential evaluation process (“SEP”). Bowen v. Yuckert, 482 U.S.

137, 140 (1987); 20 C.F.R. § 404.1520.

       At the first four steps of the SEP, the claimant bears the burden of showing (1)



                                             4
she is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) her impairment(s) meet or equal

one of the “listings” of presumptively disabling impairments found in 20 C.F.R. pt. 404,

subpt. P, app. 1.; or (4) she is unable to perform her “past relevant work.”

20 C.F.R. § 404.1520(a)(4)(i–iv); see also Grogan, 399 at 1261. If the ALJ determines

the claimant cannot engage in past relevant work, the ALJ will proceed to step five of

the evaluation. 20 C.F.R. § 404.1520(g)(1); Grogan, 399 F.3d at 1261. At step five, the

Commissioner bears the burden of showing that the claimant is able to perform other

work in the national economy, considering the claimant’s RFC, age, education, and

work experience. Grogan, 399 F.3d at 1261.

     III.   Background

       In her application, Ms. Vigil claimed she was limited in her ability to work due to

acute and chronic fibromyalgia, neuro-pseudotumor cerebri, acute and chronic

depression, acute and chronic anxiety, post traumatic right knee, facet hypotrophy in

neck/spine, acute and chronic fatigue, total knee replacement, high blood pressure and

heartburn. (AR 118). At step one, ALJ Fellabaum determined Ms. Vigil had not

engaged in substantial gainful activity since July 21, 2015, the alleged disability onset

date. (AR 33). At step two, ALJ Fellabaum found Ms. Vigil had the severe impairments

of right knee osteoarthritis with ACL repair, left knee degenerative joint disease

(beginning November 2017), degenerative disc disease, scoliosis, obesity, depression,

anxiety, fibromyalgia, plantar fasciitis, benign intracranial hypertension, migraines, and

somatic symptom disorder. (AR 33).



                                             5
       At step three, ALJ Fellabaum determined Ms. Vigil’s impairments, solely or in

combination, did not meet or equal one of the listed impairments in 20 C.F.R.

§§ 404.1520(d), 404.1525, 404.1526. (AR 33). ALJ Fellabaum then found Ms. Vigil had

the RFC to perform “sedentary work.” (AR 36). In addition, ALJ Fellabaum found Ms.

Vigil was restricted to occasionally stooping, crouching, kneeling, crawling, and climbing

ramps and stairs. (AR 36). She also found Ms. Vigil was restricted to never climbing

ladders, ropes or scaffolds, being exposed to unprotected heights or hazardous

machinery, or having concentrated exposure to environmental irritants. (AR 36).

Further, ALJ Fellabaum found Ms. Vigil was limited to occasionally using right foot

controls, and beginning in November 2017, limited to occasionally using foot controls

bilaterally. (AR 36). She found Ms. Vigil can frequently finger and handle bilaterally. (AR

36). Finally, with regard to Ms. Vigil’s mental RFC, ALG Fellabaum found that Ms. Vigil

can perform unskilled or semi-skilled work up to specific vocational preparation (“SVP”)

level 4, she cannot perform fast-paced production work, and she is limited to

occasional interaction with the general public. (AR 36).

       In formulating Ms. Vigil’s RFC, ALJ Fellabaum stated she considered her

symptoms and the extent to which those symptoms could reasonably be accepted as

consistent with objective medical and other evidence, as required by 20 C.F.R.

§ 404.1529 and Social Security Ruling (“SSR”) 16-3p. (AR 36). ALJ Fellabaum stated

she also considered opinion evidence, consistent with the requirements of 20 C.F.R.

§ 404.1520c, which applies to claims filed after March 27, 2017.1 (AR 36). She


1
  The agency issued new regulations regarding the evaluation of medical source opinions for
claims filed on or after March 27, 2017. See “Revisions to Rules Regarding the Evaluation of
Medical Evidence,” 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan. 18, 2017); compare 20
C.F.R. § 404.1527 (“Evaluating opinion evidence for claims filed before March 27, 2017”), with

                                               6
concluded that while Ms. Vigil’s impairments could be expected to cause some of her

alleged symptoms, the intensity, persistence, and limiting effects Ms. Vigil described

were not entirely consistent with the evidence in the record. (AR 38).

       In evaluating the opinion evidence, ALJ Fellabaum applied 20 C.F.R.

§ 404.1520c, stating “we will not defer or give any specific evidentiary weight, including

controlling weight, to any prior administrative medical finding(s) or medical opinion(s).”

(AR 42). ALJ Fellabaum found the opinions of the state agency psychological

consultants Mark McGaughey, PhD, and Edith King, PhD, to be “persuasive,” as their

opinions were “consistent with the medical evidence of record.” (AR 42). ALJ Fellabaum

found the opinions of state agency medical consultants Craig Billinghurst, MD, and

Matheen Khan, MD, to be “mostly persuasive,” as their opinions were “mostly consistent

with the medical evidence of record at the time of their assessments.” (AR 42). ALJ

Fellabaum found that the October 25, 2016 functional capacity evaluation from a

physical therapist does not constitute opinion evidence under the law “because a

physical therapist is not a medical source.” (AR 43).

       At step four, ALJ Fellabaum found Ms. Vigil incapable of performing her past

relevant work as a teacher assistant, school secretary, or mailroom supervisor. (AR 43).

ALJ Fellabaum proceeded to step five, finding Ms. Vigil to be a “younger individual” who

has at least a high school education, and can communicate in English. (AR 43). ALJ

Fellabaum found, given VE Greiner’s testimony and Ms. Vigil’s age, education, work

experience, and assessed RFC, that Ms. Vigil could perform other work as a cutter and



20 C.F.R. § 404.1520c (“How we consider and articulate medical opinions and prior
administrative medical findings for claims filed on or after March 27, 2017”). Because Ms. Vigil
filed her claim on May 2, 2017, the new regulations apply to this matter.

                                                7
paster, a document preparer, or a table worker. (AR 44). After finding Ms. Vigil able to

perform other work existing in significant numbers in the national economy, ALJ

Fellabaum concluded she was “not disabled” as defined by 20 C.F.R. § 404.1520(g).

(AR 45).

    IV.    Analysis

       In her Motion, Ms. Vigil presents four arguments. See (Doc. 24). First, she

argues ALJ Fellabaum failed to incorporate her moderate limitations with supervisors,

as described by state agency consultants Dr. McGaughey and Dr. King, without

explanation. Id. at 23. Second, she contends ALJ Fellabaum failed to properly consider

Dr. Murgula’s opinions. Id. at 24. Third, Ms. Vigil argues ALJ Fellabaum failed to

consider Dr. Crotwell’s opinion that Ms. Vigil’s “psychological status is likely connected

with and exacerbates her experience of physical health problems.” Id. Fourth and finally,

she contends the Court should grant remand so that the Administration can consider the

opinion of Ms. Trujillo. Id. at 25. For these reasons, Ms. Vigil requests that the Court

reverse the Commissioner’s decision and remand the matter for a new administrative

hearing. Id. at 24.

       In response, the Commissioner maintains that ALJ Fellabaum was not required

to either incorporate the limitations with supervisors described by the state agency

consultants or explain her decision to not incorporate those limitations. (Doc. 26 at 6).

Second, the Commissioner admits that the ALJ erred in misclassifying Dr. Murgula as

“not a medical source,” but argues that any error is harmless as ALJ Fellabaum’s RFC

assessment is consistent with Dr. Murgula’s assessment of Ms. Vigil’s physical

limitations. Id. at 8-9. Third, the Commissioner contends ALJ Fellabaum adequately



                                             8
“discussed the link between [Ms. Vigil’s] physical and mental symptoms,” and that any

error would be harmless as Ms. Vigil failed to show “she had greater physical limitations

that spring from mental impairments than those already included in the ALJ’s RFC

finding.” Id. at 11-12. Finally, the Commissioner maintains that the opinion of treating

source Ms. Trujillo, which was submitted directly to the Appeals Council after Ms. Vigil’s

hearing before ALJ Fellabaum, does not require remand because Ms. Trujillo’s opinion

is unsupported by and inconsistent with the record as a whole. Id. at 12-14. As such, the

Commissioner contends Ms. Vigil’s claim for disability was properly denied at the

administrative level. Id. at 14.

              A. ALJ Fellabaum’s Discussion of Prior Administrative Findings

       Ms. Vigil first argues ALJ Fellabaum failed to incorporate limitations with

supervisors, a limitation described by state agency consultants Dr. McGaughey and Dr.

King, without explanation. (Doc. 24 at 23). Specifically, she contends that despite being

persuaded by Dr. McGaughey and Dr. King’s opinions, ALJ Fellabaum failed to either

incorporate their assessment of Ms. Vigil’s limitations in interacting with supervisors into

her RFC, or to explain why she did not include these limitations in the RFC. Id. She

argues that this is harmful error, as the ability to accept instructions and respond

appropriately to criticism is critical to the performance of unskilled work under 20 CFR

§ 404.1545(c).

       In response, the Commissioner contends ALJ Fellabaum was not required to

either adopt or defer to the prior administrative medical findings of the state agency

psychological reviewers. (Doc. 26 at 6). The Commissioner argues, rather, that ALJ

Fellabaum was only required to consider them and articulate how persuasive she found



                                             9
them, and that ALJ Fellabaum adequately did so here. Id. at 7. The Commissioner

contends that by stating that she found the state agency psychologists’ findings

persuasive based on their specialization and experience, and their consistency with and

support from the record, ALJ Fellabaum adequately considered the prior administrative

medical findings. Id. The Commissioner argues that even though the ALJ found the

state agency psychologists’ prior administrative medical findings persuasive, she was

not obligated to defer to them. Id. The Commissioner further contends that ALJ

Fellabaum adequately explained why she excluded certain mental work-related

limitations from the RFC, when she explained “the medical records show mostly normal

findings on psychiatric and mental status examinations with limited mental health

treatment. . . . The evidence of record as a whole supports no greater mental

limitations.” Id. at 8.

       Under the prior rules, medical opinions were weighed based on the medical

source's relationship to the claimant. See 20 C.F.R. §§ 404.1527(c)(1)-(2),

416.927(c)(1)-(2) (according “more weight” to the opinions of an examining source than

a non-examining source and “controlling weight” to a treating source's well-supported

opinions that are “not inconsistent with the other substantial evidence” of record). The

current rules, however, place no special weight on opinions offered by a treating source

or otherwise. See 20 C.F.R. §§ 404.1520c(a), 416.920c(a) (providing that “[w]e will not

defer or give any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s)”). “Instead, medical opinions and

[prior administrative medical] findings are evaluated for their persuasiveness according

to a uniform set of considerations.” Purdy v. Berryhill, 887 F.3d 7, 13 n.8 (1st Cir. 2018)



                                            10
(citing 20 C.F.R. § 416.920(c)). Under the new rules, medical opinions from state

agency consultants are considered “prior administrative medical findings.” 20 C.F.R.

§§ 404.1513a, 404.1520c. The rules for weighing prior administrative medical findings,

however, do not differ from those for weighing medical opinions. See 20 C.F.R.

§§ 404.1520c(a-c), 416.920c(a-c).

       While the considerations “are similar under the prior and current rules, compare

20 C.F.R. §§ 404.1520c(c) and 416.920c(c), with 20 C.F.R. §§ 404.1527(c) and

416.920(c), the prioritization of the factors[,] and requirements for articulating how an

adjudicator consider[s] each factor[,] differ.” Silva v. Saul, 1:19-cv-913 WJ/KK, 2020 WL

4220862, at *4 (D.N.M. July 23, 2020). The five factors to consider include: (1)

supportability; (2) consistency; (3) relationship with the claimant; (4) specialization; and

(5) other factors. 20 C.F.R. §§ 404.1520c(c)(1)-(5), 416.920c(c)(1)-(5). Previously, an

ALJ gave special consideration to the medical source's relationship to the claimant—the

third factor. See, e.g., Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004);

Silva, 2020 WL 4220862, at *4. The current regulations, however, provide that the

factors of supportability and consistency are “[t]he most important factors” in considering

“the persuasiveness of medical opinions and prior administrative findings.” 20 C.F.R.

§§ 404.1520c(a), 416.920c(a). In determining how persuasive opinions and findings are,

an ALJ must “explain how [she] considered the supportability and consistency factors . .

. but [is] not required to[] explain how [she] considered the [remaining] factors.” 20

C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).

       As before, however, ALJs must still “consider all relevant evidence in the case

record in reaching their disability determination.” Silva, 2020 WL 4220862, at *4 (citing



                                             11
20 C.F.R. §§ 404.1520b, 416.920b). “Although an ALJ is not required to discuss every

piece of evidence, ‘[t]he record must demonstrate that the ALJ considered all of the

evidence[.]’ ” Id. (quoting Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996)).

“The ALJ must discuss not only the evidence supporting [her] decision but also ‘the

uncontroverted evidence [she] chooses not to rely upon, as well as significantly

probative evidence [she] rejects.’” Id. (quoting Clifton, 79 F.3d at 1010).

              1. The Prior Administrative Findings

       Dr. McGaughey reviewed Ms. Vigil’s records on October 26, 2017 and opined

that she has mild limitations in understanding, remembering, or applying information;

and adapting or managing oneself. (AR 106). He stated that Ms. Vigil has moderate

limitations in interacting with others; and concentrating, persisting, or maintaining pace.

(AR 106). Dr. McGaughey opined that Ms. Vigil suffers from moderate limitations in her

ability to accept instructions and respond appropriately to criticism from supervisors.

(AR 113, 141). He also indicated, however, elsewhere in his report, that Ms. Vigil could

understand, remember, and carry out simple instructions, attend and concentrate to

complete a routine workday, exercise reasonable judgment, and “interact appropriately

with coworkers, supervisors, and the public on an incidental basis.” (AR 107). Finally,

Dr. McGaughey opined that Ms. Vigil could respond appropriately to changes in a

routine work setting. (AR 107). Dr. King reviewed Ms. Vigil’s records on April 19, 2018,

and reached the same conclusions. (AR 133).

              2. ALJ Fellabaum’s Mental RFC Assessment

       In determining Ms. Vigil’s mental RFC, ALJ Fellabaum found the opinions of the

state agency psychological consultants Dr. McGaughey and Dr. King to be “persuasive,”



                                             12
as their opinions were “consistent with the medical evidence of record.” (AR 42). She

noted that “Dr. McGaughey and Dr. King are medical sources with specialization in

psychology, substantial expertise and experience in making such assessments.” (AR

42). She then found that Ms. Vigil could perform semi-skilled work, which she

determined is “consistent with the consultants’ opinions that the claimant is only

‘moderately limited’ for understanding, remembering, and carrying out detailed

instructions.” (AR 42).

       With regard to Ms. Vigil’s mental RFC, ALJ Fellabaum found only that she can

perform unskilled or semi-skilled work, she cannot perform fast-paced production work,

and she is limited to occasional interaction with the general public. (AR 36). Despite

finding the opinions of Dr. McGaughey and Dr. King persuasive, ALJ Fellabaum’s RFC

determination did not adopt their findings that Ms. Vigil is moderately limited in her

ability to accept instructions and respond appropriately to criticism from supervisors.

See (AR 30-45). In fact, ALJ Fellabaum’s decision entirely omitted any discussion of

their opinions that Ms. Vigil suffers from a moderate limitation in her ability to accept

instructions and respond appropriately to criticism from supervisors, even to explain why

she rejected the limitation. See (AR 30-45).

       ALJ Fellabaum was not required to adopt these findings, given the new rules,

but, contrary to the Commissioner’s assertion, she remained obligated to consider all

relevant evidence in the case record in reaching her disability determination. Silva, 2020

WL 4220862, at *4 (citing 20 C.F.R. §§ 404.1520b, 416.920b). The ability to, on a

sustained basis, respond appropriately to supervision—specifically, to “accept

instructions and respond appropriately to criticism from supervisors”—is relevant here,



                                             13
as it is one of the basic mental abilities needed for any job. 20 C.F.R. § 404.1545(c);

Program Operations Manual System (“POMS”) § DI 25020.010.B.2.c. A “substantial

loss of ability” in this area may “severely limit[] the potential occupation base” and would

thus “justify a finding of inability to perform other work even for persons with favorable

age, education and work experience.” POMS § DI 25020.010.A.3.b; see 20 C.F.R.

§ 404.1545(c) (“A limited ability to carry out certain mental activities, such as . . .

responding appropriately to supervision, . . . may reduce [the claimant’s] ability to do

past work and other work.”).

       Because the ability to accept instructions and respond appropriately to criticism is

critical to the performance of any work, the state agency consultants’ conclusions

regarding Ms. Vigil’s ability to interact with supervisors may have impacted ALJ

Fellabaum’s calculation of her mental RFC. See Haga v. Astrue, 482 F.3d 1205, 1207-

08 (10th Cir. 2007) (explaining that “a moderate impairment is not the same as no

impairment at all” and holding that there was reversible error where the ALJ rejected,

without explanation or evidentiary support, certain “moderate impairments” found by a

medical consultant but adopted other “moderate” restrictions found by the same

consultant); see also Gonzales v. Saul, 1:19-cv-1038 KK, 2020 WL 4500596, at *3

(D.N.M. Aug. 5, 2020) (reversing where state agency consultants assessed a moderate

limitation interacting with supervisors, but also indicated adequate ability to interact with

supervisors in their narrative explanations).

       As such, the state agency consultants’ conclusions regarding Ms. Vigil’s ability to

interact with supervisors was significant, probative evidence that ALJ Fellabaum was

required to discuss in order for substantial evidence to support her findings. POMS § DI



                                              14
25020.010.B.2.c; Clifton, 79 at 1009 (“in addition to discussing the evidence supporting

his decision, the ALJ must discuss the uncontroverted evidence he chooses not to rely

upon, as well as significantly probative evidence he rejects.”); see also Fischer-Ross v.

Barnhart, 431 F.3d 729, 734 (10th Cir. 2006) (requiring ALJs to give good reasons for

their findings—reasons that are sufficiently specific to allow for meaningful review).

       ALJ Fellabaum’s failure to discuss Dr. McGaughey and Dr. King’s opinions on

Ms. Vigil’s limited ability to interact appropriately with supervisors leaves the Court with

no guidance to perform a meaningful review of ALJ Fellabaum’s analysis of Ms. Vigil’s

mental limitations in the context of her RFC. Therefore, the ALJ Fellabaum’s failure to

discuss the state agency consultants’ conclusions regarding Ms. Vigil’s limitations on

interacting with supervisors, even merely to explain why she found them unpersuasive,

constitutes harmful and reversible error. Ledford v. Barnhart, No. 05-7111, 197 Fed.

Appx. 808, 811 (10th Cir. Oct. 19, 2006) (unpublished) (“The failure to apply the correct

legal standard[s] or to provide this court with a sufficient basis to determine that

appropriate legal principles have been followed is grounds for reversal.”) (internal

citations omitted). The Court thus finds that remand is appropriate. Because the Court

finds this reason alone constitutes harmful error mandating remand, the Court will not

address the parties’ other arguments.

     V.     Conclusion

       For the foregoing reasons, the Court finds the ALJ committed harmful legal error

when she failed to incorporate Ms. Vigil’s limitations on interacting with supervisors, or

explain why she rejected those limitations. Because the Court finds this is a harmful

error, the Court will not address the parties’ remaining arguments.



                                             15
       IT IS THEREFORE ORDERED that Ms. Vigil’s Motion to Reverse and/or

Remand, (Doc. 24), is GRANTED and this case is REMANDED for further proceedings

consistent with this opinion.

     IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                       16
